Citation Nr: 1518893	
Decision Date: 05/01/15    Archive Date: 05/13/15

DOCKET NO.  11-15 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a sinus condition.

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD) with emphysema.


REPRESENTATION

Appellant represented by:	Nebraska Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1978 to June 1982.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The Veteran testified before the undersigned Veterans Law Judge via videoconference in June 2012.  A transcript of his hearing has been associated with the electronic claims file.

In October 2014, the Board remanded the matter for additional development.  The Board is satisfied there was substantial compliance with its remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998); Dymant v. West, 13 Vet. App. 141 (1999).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran's sinusitis was not incurred in or otherwise a result of his active service.  

2.  The Veteran's COPD with emphysema was not incurred in or otherwise a result of his active service.  

CONCLUSIONS OF LAW

1.  Sinusitis was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

2.  COPD with emphysema was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Here, the record reflects that the Veteran was mailed a letter in January 2011 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The January 2011 letter also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of his claim.  Therefore, the Board finds that the VA has satisfied its duty to notify under the VCAA.  

Further, the Board finds that the VA has satisfied its duty to assist under the VCAA.  The Veteran was afforded a VA examination in March 2011.  The Board finds that the examination was adequate for adjudication purposes.  In this regard, the examiner noted the Veteran's contentions; reviewed the case file and medical records; conducted a physical examination; and provided an opinion based on a totality of the facts.  

In addition, on remand the Agency of Original Jurisdiction obtained additional VA treatment records, the Veteran's Social Security Administration disability records, and contacted the Veteran in order to ascertain whether there was any additional outstanding evidence.  Accordingly, there was substantial compliance with the remand directives.

For the foregoing reasons, the Board finds that VA has satisfied its duties to notify and assist the Veteran.  Accordingly, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A , or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

II.  Service Connection 

The Veteran has contended that his sinusitis and COPD with emphysema were caused by his exposure to cement dust while in service.  

In order to obtain service connection under 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303(a) a Veteran must satisfy a three element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so- called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Here, the record reflects competent and credible evidence of current disabilities - namely sinusitis and COPD with emphysema.  Next, there is evidence of an in-service incurrence.  In that regard, there is evidence that the Veteran was treated in-service for sinus problems.  Also, the Veteran's DD-214 Form indicates that his military occupational specialty was a pavement maintenance specialist and service treatment records indicate that he was exposed to cement dust.  

Having found that the Veteran has current disabilities and suffered an in-service incurrence, the question turns to whether the two are related.  Here, the Board finds that the evidence shows that the Veteran's current sinusitis and COPD with emphysema are not related to service.

Service treatment records indicate that in February 1980, the Veteran was treated for sinus drainage, stuffy nose and a sore throat.  The Veteran was diagnosed with sinus congestion.  A June 1980 service treatment note indicates that the Veteran had been treated for pneumonia for the past 6 months, with symptoms of sinus drainage for two months.  The Veteran was diagnosed with bronchitis.  A December 1980 service treatment note indicates that the Veteran complained of being exposed to cement dust with no respiratory protection.  He was referred to another specialist who noted that the Veteran's work situation "has not been identified by [illegible] bio environmental engineers as one where dust protection is required."  The Veteran was given surgeon masks to use until a dust respirator could be procured for him.  The Veteran's 1982 separation examination was normal, with no sinus or breathing problems noted.  

Post service, the Veteran worked for the Wilson Concrete Company for over 19 years.  He has a history of smoking 1 pack of cigarettes per day from the age of sixteen.  He was diagnosed with COPD in 2008.

A January 2011 VA treatment note indicates that the Veteran has a history of bullous emphysema.  He slept in a humid environment where he reported was exposed to mold.  He was treated for symptoms of shortness of breath.  The Veteran has a history of homelessness.

The Veteran was diagnosed with severe COPD and was recommended for lung reduction surgery.  He was instructed that he would have to quit smoking before undergoing the surgery.  

The Veteran was afforded a VA examination in March 2011 where the examiner opined that the Veteran's sinusitis and COPD were less likely than not due to or a result of inhalation of dust/particles in service.  The examiner reasoned that the Veteran smoked from the age of sixteen to the age of 49, 1 pack per day.  The Veteran also had environmental exposure of making "cement pipe" from 1982 to August 2009.  The examiner noted that if the Veteran's in-service exposure to dust agents were the cause of his current problems, then the Veteran would have likely been seen for various issues shortly after service and not 28 years later in 2008.  There were no treatment records for sinus or lung conditions from 1982 to 2009.  A January 2008 treatment note indicates that the Veteran's shortness of breath symptoms had gotten worse over the previous 2 years.  

The March 2011 examiner provided a reasoned opinion based on a complete review of the Veteran's history, interview and examination.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (holding that among the factors for assessing the probative value of a medical opinion are the examiner's access to the claims file and the thoroughness and detail of the opinion).  As such, the Board is satisfied that the VA examiner duly considered all salient evidence, both clinical and lay.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) (noting that greater reliance may be placed on an opinion rendered by an examiner who is fully informed of the pertinent factual premises (i.e., history) of the appeal).  Therefore, the Board finds the examiner's opinion to be of significant probative value.

The Board notes the Veteran's position that his sinusitis and COPD with emphysema are related to service.  The Veteran is competent to report his symptoms.  However, the evidence does not indicate that the Veteran is competent to diagnosis his symptoms or provide a nexus opinion.  Although the Board acknowledges that the Veteran may have had exposure to cement dust during his four years in service, the Board likewise acknowledges that the Veteran had over nineteen years of exposure to cement post-service.  Such a fact cannot be ignored.  The Veteran was diagnosed with emphysema around 2008 - more than 20 years after his discharge from service, but only 1 year after his retirement from his civilian job in the cement industry.  Further, the Board finds the examiner's observation of the Veteran's many years of cigarette smoking and exposure to cement pipe to be quite compelling.  Therefore, although the Veteran may have had complaints in service, the Board finds the examiner's opinion as to the etiology of the Veteran's current disabilities to be more probative.  

In sum, while the record shows that the Veteran had a sinus complaint in service, and has had sinus and lung complaints years post service, the preponderance of the evidence is against a finding that the current sinusitis and COPD with emphysema are related to an injury in service.

Based on the above, the Board finds that the preponderance of the evidence is against the claim.  The claim for entitlement to service connection for sinusitis and COPD with emphysema must be denied.  There is no reasonable doubt to be resolved.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for sinusitis is denied.

Entitlement to service connection for COPD with emphysema is denied.  



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


